Citation Nr: 0312174	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-39 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to reinstatement of a 100 percent rating for 
residuals of chronic lymphocytic thyroiditis, with weight 
gain and metabolic abnormality, status post thyroid cancer 
and partial thyroidectomy, for the period from October 1, 
1993.

2.  Entitlement to service connection for thyroid cancer.

3.  Entitlement to service connection for follicular cancer.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1974, from January 1978 to October 1988, and from 
November 1990 from June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In December 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the claims file.  As discussed in detail 
below, a remand is now required.


REMAND

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This law 
redefines the obligations of VA with respect to the duty to 
assist a veteran in obtaining evidence necessary to 
substantiate a claim and includes an enhanced duty to notify 
veterans as to the information and evidence necessary to 
substantiate a claim.  The veteran has not yet been informed 
of his due process rights under the VCAA.

The United States Court of Appeals for the Federal Circuit 
recently invalidated the provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  As the Board no longer has authority to issue 
VCAA letters, the claims must be remanded to the RO to 
provide the veteran with a letter informing him of his due 
process rights under the VCAA.

The appellant is also notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 has 
been completed.  In particular, the RO 
should inform the veteran of his due 
process rights and VA's duty to assist 
under the VCAA. 

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for any of the claimed 
disabilities not already associated with 
the claims file.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


